ORDER OF TEMPORARY SUSPENSION
Pursuant to SCR 3.165(A), the Inquiry Tribunal of the Kentucky Bar Association petitioned this Court to temporarily suspend Markita J. Shelburne from the practice of law.
Shelburne undertook to represent the estate of Georgia Proctor. Approximately April 27, 1992, she received $94,468.24 from the sale of the Proctor residence and deposited the funds in her attorney escrow account. Approximately October 3, 1995, Shelburne deposited into her escrow account $110,-352.54 in proceeds from certificates of deposit which were assets of the Proctor estate. On December 19, 1995, Shelburne issued a check to the estate in the amount of $205,-222.81 drawn on Shelburne’s escrow account. The check was returned for insufficient funds.
On January 10, 1996, the executrix of the Proctor estate and eight heirs of the estate filed a lawsuit against Shelburne in Shelby Circuit demanding that $205,222.81 be delivered to them. Shelburne and the plaintiffs stipulated that, after credits for some payments made, the amount due the plaintiffs is $168,783.29. The parties further stipulated there are no funds in Shelburne’s escrow account to pay any part of the plaintiff’s demand.
Shelburne filed a response to the petition for temporary suspension. She has no objection to the petition and states that she intends to voluntarily resign from the Kentucky Bar Association under terms of disbarment.
From the forgoing, reasonable cause exists to believe Shelburne has misappropriated to her own use funds she held for others and unless Shelburne is temporarily suspended, a real and present danger exists to the public. The Inquiry Tribunal has requested that the order of temporary suspension be served on any bank maintaining accounts upon which Shelburne may make withdrawals to enjoin such withdrawals as provided by SCR 3.165(A). The Inquiry Tribunal further requests that a trustee be appointed and designated by the court to handle funds coming into Shelburne’s possession during the period of temporary suspension.
Accordingly, it is the order of this Court that:
1) Markita J. Shelburne is hereby temporarily suspended from the practice of law in the Commonwealth of Kentucky until further order of this Court;
2) Within twenty days from the date of the entry of this order, Shelburne shall notify all clients in writing of her inability to continue to represent them and shall furnish copies of *736said letters of notice to the Director of the Kentucky Bar Association;
3) This order shall be served upon any and all banks maintaining any account upon which Shelburne may make withdrawals. Pursuant to SCR 3.165(A), this order shall serve as an injunction to prevent said bank(s) from making further payment from such accounts except in accordance with this order or future orders issued by this Court;
4) Any fees tendered Shelburne after the entry of this order shall be deposited in a trust fund from which withdrawals may be made only in accordance with the terms of this or future orders issued by this Court;
5) Marshall Long, P.O. Box 505, Shelby-ville, KY 40666-0505, is hereby appointed trustee and shall be the sole person authorized to make withdrawals from the bank(s) referred to in this order. Furthermore, Marshall Long is hereby granted the full power to act in accordance with SCR 3.165(A). The trustee shall receive reasonable compensation for his services;
6) Each person or entity upon whom this order is served shall fully comply with the provisions of SCR 3.165(A), a copy of which shall be affixed to this order;
7) Shelburne shall cooperate with the trustee to the extent necessary to fulfill the purpose of this order.
STEPHENS, C.J., and GRAVES, KING, LAMBERT, STUMBO and WINTERSHEIMER, JJ., concur.
/s/ Robert F. Stephens Chief Justice